                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JOSHUA C. GROVER,                                             8:19CV546

                     Plaintiff,                            CORRECTED
                                                          MEMORANDUM
       vs.                                                 AND ORDER

STATE OF NEBRASKA,

                     Defendant.


      This Corrected Memorandum and Order is being entered for the purpose of
correcting typographical errors that appear in the case caption and in paragraph 2 of
the “Order” portion of the Memorandum and Order that was entered on March 4,
2020 (Filing No. 19).

                                         ***

       This matter is before the court on Plaintiff=s Notice of Appeal. (Filing No. 17.)
Plaintiff was permitted to proceed in forma pauperis in this action on January 6,
2020, and he may now proceed in forma pauperis on appeal without further
authorization. Fed. R. App. P. 24(a)(3).

       The Prison Litigation Reform Act (“PLRA”) requires prisoner plaintiffs to
pay the full amount of the court’s $505.00 appellate filing fee by making monthly
payments to the court, even if the prisoner is proceeding in forma pauperis. 28
U.S.C. ' 1915(b). The PLRA “makes prisoners responsible for their filing fees the
moment the prisoner brings a civil action or files an appeal.” Jackson v. N.P. Dodge
Realty Co., 173 F. Supp. 2d 951, 952 (D. Neb. 2001) (citing In re Tyler, 110 F.3d
528, 529-30 (8th Cir. 1997)). The appellate filing fee is assessed when the district
court receives the prisoner=s notice of appeal. Henderson v. Norris, 129 F.3d 481,
485 (8th Cir. 1997).
       Plaintiff must pay an initial partial filing fee in the amount of 20 percent of
the greater of Plaintiff’s average monthly account balance or average monthly
deposits for the six months preceding the filing of the notice of appeal. See 28 U.S.C.
' 1915(b)(1). Accordingly, based on the records before the court, the initial partial
filing fee is $0.00, based on an average monthly account balance of -$173.19.
(See Filing No. 7.)

       In addition to the initial partial filing fee, Plaintiff must “make monthly
payments of 20 percent of the preceding month’s income credited to the prisoner=s
account.” 28 U.S.C. ' 1915(b)(2). The statute places the burden on the prisoner’s
institution to collect the additional monthly payments and forward them to the court
as follows:
       After payment of the initial partial filing fee, the prisoner shall be
       required to make monthly payments of 20 percent of the preceding
       month=s income credited to the prisoner=s account. The agency having
       custody of the prisoner shall forward payments from the prisoner=s
       account to the clerk of the court each time the amount in the account
       exceeds $10 until the filing fees are paid.
28 U.S.C. ' 1915(b)(2). Therefore, after payment in full of the initial partial filing
fee, the remaining installments shall be collected pursuant to this procedure.

      IT IS THEREFORE ORDERED that:

      1.     Plaintiff may proceed on appeal in forma pauperis.

       2.     The filing fee shall be collected and remitted, as funds exist, in the
manner set forth in 28 U.S.C. § 1915(b)(2). Until the full filing fee of $505.00 is
paid, the prisoner shall be obligated to pay, and the agency having custody of the
prisoner shall forward to the clerk of the court, 20 percent of the preceding month’s
income in such months as the account exceeds $10.00.

      3.     The clerk’s office is directed to send a copy of this order to the
appropriate official at Plaintiff=s institution.



                                          2
     4.     Plaintiff’s request for appointment of counsel is referred to the Court of
Appeals for disposition.

      5.     The clerk’s office is directed to send a copy of this Corrected
Memorandum and Order to the Clerk of the United States Court of Appeals for the
Eighth Circuit and to Plaintiff at his last-known address. A copy shall also be sent to
the appropriate official at Plaintiff’s institution (see paragraph 3 above).

      Dated this 10th day of March, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          3
